Citation Nr: 0724184	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-34 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a pilonidal cystectomy, to include a painful 
scar.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel




INTRODUCTION

The veteran had active service in the United States Army from 
October 1956 to September 1959, and from March 1960 to May 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
which granted service connection and assigned noncompensable 
disability evaluations for hemorrhoids and a residual scar, 
post-excision of a pilonidal cyst.  A subsequent rating 
decision, dated in March 2007, awarded a 10 percent 
evaluation for the pilonidal cystecomy scar and denied a 
compensable rating for hemorrhoids.  

This case has been before the Board previously, and was 
remanded in April 2006 for further evidentiary development.  
All required actions have been completed.  

The veteran was afforded a Videoconference Hearing before the 
undersigned Veterans Law Judge in September 2005.  A 
transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not large or thrombotic; 
are not productive of anemia, fissure, or other tissue 
damage, with itching and occasional bleeding during periods 
of constipation being the chief manifestations.  

2.  The veteran's residual scar from pilonidal cyst excision 
is approximately 2.5 inches long and manifested by pain and 
inflammation during periods of irritation such as with 
prolonged sitting; however, the scar is not productive of any 
functional impairment (e.g. limitation of motion of the 
lumbar spine), underlying tissue damage or any other 
complications.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 55103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 
7336 (2006).  

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a pilonidal cyst, to include a scar, 
have not been met.  38 U.S.C.A. §§ 1155, 55103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Codes 7801-7804 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In May 2005 and May 2006 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide any pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).  

This appeal arises from a notice of disagreement with initial 
ratings assigned following grants of service connection. The 
United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted, the claim 
is substantiated, and further VCAA notice is generally not 
required.  See Dunlap v. Nicholson, No. 03- 0320 (U.S. Vet. 
App. Mar. 22, 2007).  In this case, the veteran did receive 
VCAA notice with respect to his claims for an increase; 
however, such notice was, necessarily, after the assignment 
of the disputed disability evaluations.  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims for an increase be granted, albeit after the 
initial denial of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For reasons discussed in 
further detail below, the veteran's claims for an increase 
are denied, mooting any potential deficiency with regard to 
timing of notice.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA. 

The Board notes that the veteran did not receive a 
supplemental statement of the case regarding the issue of 
residuals of a pilonidal cyst after his claim was re-
adjudicated by the RO.  Any presumption of prejudice 
associated with this lack of notice is rebutted, as the 
veteran had previously received the applicable rating 
criteria and notice on how to substantiate his claim that the 
residual scarring was of greater severity than that awarded 
in the initial grant of service connection.  Moreover, that 
readjudication resulted in an increased rating to 10 percent, 
which is the maximum rating for a tender or painful 
superficial 2.5 inch scar in the anal region.  See 38 C.F.R. 
§ Diagnostic Code 7804.  As the overwhelming preponderance of 
the evidence is against a rating in excess of 10 percent, to 
include a referral for an extraschedular rating, there is no 
showing that the essential fairness of the adjudication has 
been affected by the failure to issue a supplemental 
statement of the case.  See Mayfield, supra.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and examinations to evaluate the disabilities at 
issue have been conducted.  The examinations and other 
relevant evidence of record provide findings that are 
adequate for rating purposes.  Under these circumstances, 
there is no duty to provide another examination or medical 
opinion.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim arising from an initial grant of service 
connection, it is not the present levels of disability which 
are of primary importance.  Rather, the entire period, (from 
the filing of the claim forward) is to be considered to 
ensure that consideration is given to the possibility of 
"staged ratings"; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis-Hemorrhoids

The veteran was granted service connection for hemorrhoids in 
a May 2004 rating decision which established a noncompensable 
rating.  The veteran takes exception to this contending, in 
essence, that his hemorrhoids are of great enough severity to 
warrant compensation.  

Clinical treatment records dated in August 2001 show the 
presence of persistent hemorrhoids, and he has required 
surgical intervention.  The following year, in August 2002, 
sigmoidoscope detected grade I internal hemorrhoids.  

In March 2004, the veteran was afforded a VA examination to 
evaluate the severity of his hemorrhoids.  The veteran 
reported having occasional yellow fluid leakage associated 
with flatus discharge.  No bleeding or thrombosis was 
reported and the veteran did not display evidence of fecal 
leakage.  Upon examination, two small grade 2 external 
hemorrhoids were present with one grade 1 internal 
hemorrhoid.  The veteran's blood work was unremarkable.  

The veteran, in his September 2005 Videoconference Hearing, 
expressed dissatisfaction that the March 2005 examination had 
been conducted by a physician's assistant (PA) and not a 
physician .  The Board, while noting that PAs are competent 
and fully qualified to provide medical opinions, nonetheless 
remanded the claim so that a newer examination could be 
afforded.  This new examination was dated in December 2006, 
and the associated report found hemorrhoids present in a 
large cluster externally, with additional internal 
hemorrhoids of moderate severity.  There was no evidence of 
fecal leakage (although veteran reported some leakage with 
constipation), the anal lumen was normal, and bleeding was 
noted to occur only with the passing of hard stools.  The 
veteran did not report a history of thrombosis, and there was 
no evidence of it on examination.  

Hemorrhoids are rated under Diagnostic Code 7336, which 
provides for a 10 percent rating where hemorrhoids are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences; a maximum 20 percent rating 
is available when there is persistent bleeding and secondary 
anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7336.  

The evidence does not show that the veteran's hemorrhoids are 
not productive of more than mild to moderate disability.  
There have been no findings of large hemorrhoids, thrombosis, 
fissures or tissue damage, with bleeding occurring only 
during the passage of hard stools.  There is no objective 
evidence of persistent bleeding or anemia secondary to 
hemorrhoids.  As this is the case, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for hemorrhoids.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); see also, generally Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Additionally, there is no indication that the veteran's 
hemorrhoids cause a marked interference with employment or 
require frequent hospitalizations and thus a remand for a 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular consideration is not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Analysis-Scar from Excision of a Pilonidal Cyst

The veteran had a pilonidal cyst removed in 1962, and has 
since that time had a tender scar which is productive of pain 
as a chief symptom.  The veteran was granted service 
connection for this scar in a May 2004 rating decision which 
assigned a noncompensable rating.  The veteran filed a timely 
notice of disagreement, and in March 2007 was given a 10 
percent evaluation for his condition.  The appeal continues 
for a rating in excess of 10 percent.   

The veteran was afforded a VA scars examination in March 2004 
to assess the severity of the residual pilonidal scar.  The 
scar was found to be 2.5 inches in length, located obliquely 
on the superior right buttock.  There was no pain in the scar 
upon examination, no adherence of underlying tissue, no 
ulceration or instability, and the scar was found to be 
superficial and not deep.  There was slight hypopigmentation, 
and the examiner noted that it was very difficult to detect 
the scar.  Indeed, the overall impression was entered as 
"status post pilonidal cyst with a very faint scar."  

The veteran was afforded a second VA examination in December 
2006 to assess the severity of the scar.  In the associated 
report, most of the findings in the March 2004 report were 
confirmed; however, one significant change was that 
inflammation was noted in the scar.  Additionally, the 
physician determined that the symptoms are of a mild to 
moderate degree when the veteran sits for a prolonged time.  
The veteran reported in his hearing testimony that he uses a 
"donut" to give pain relief while driving, thus 
substantiating the physician's observation.  As the pilonadal 
cystectomy scar was superficial but painful, and not 
associated with underlying soft tissue damage, the RO 
assigned the correct 10 percent for the scar under Diagnostic 
Code 7804.  Such a scar is to be rated as 10 percent 
disabling, which is the maximum allowed schedular evaluation.  
Id.  There is no evidence that the veteran's scar is 
causative of limitation of motion, making an evaluation under 
other diagnostic criteria inappropriate.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7803.  Nor is there competent 
evidence of any other complications from the excision of the 
cyst.  

In view of the foregoing, the preponderance of the 
preponderance of the evidence is against a rating in excess 
of 10 percent for a pilonidal cystectomy scar.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's pilonidal cystectomy 
with a tender scar,   which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial or staged compensable rating for 
hemorrhoids is denied.  

Entitlement to an initial or staged rating in excess of 10 
percent for residuals of a pilonidal cyst, to include a 
painful scar is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


